DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Claim Objections
Claims 1-19 are objected to because of the following informalities: Claim 1-19 recite the phrase “orthogonal motion components”, (e.g. claim 1, lines 6 and 11), “motion component” (e.g. claim 1, line 13) and “orthogonal components” (e.g. claim 4) when referring to the same orthogonal motion component(s), the claims should be amended to use the same terminology when referring to the same element in order to provide consistency when referring to the same element within the claims. Claim 13 should recite --a trunk motion of the subject-- (line 3) in order to fix an inadvertent typographical error. Appropriate correction is required.
Applicant is advised that should claim 7 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 14 recite “extracting at least one of a plurality of orthogonal motion components…using a source separation technique” (lines 6-7), “comparing a direction of at least one of said orthogonal motion components” (line 11) and “classifying a motion of the subject as ambulation if said motion component” (line 13) which is confusing. It is unclear whether the “said orthogonal motion components” (line 11) within the comparing steps is referring back to the extracted at least one of a plurality of orthogonal components using a source separation technique (lines 6-7) or whether it is referring back to “a plurality of orthogonal motion components” (line 6). It is also unclear whether “said motion component” (line 13) within the classifying step is referring back to the extracted at least one of a plurality of orthogonal components using a source separation technique (lines 6-7) or whether it is referring back to “at least one of said orthogonal motion components” (line 11). It appears that the claim recites both a single motion component and multiple orthogonal motion components being used within the method, e.g. it recites that at least one motion component is extract using a source separation technique “extracting at least one of a plurality of orthogonal motion components…using a source separation technique” and then recites that at least one of multiple orthogonal motion components are used when comparing “comparing a direction of at least one of said orthogonal motion components”, clarification is required. Claim 3 recites “wherein the source separation technique is based on one or more of: linear predictability, blind source separation (BSS) and/or independent component analysis (ICA)” it is unclear exactly what applicant is claiming since the claim recites both “based on one or more of” and “and/or” phrase, does applicant mean the separation technique includes on one or more of: linear predictability and blind source separation (BSS) along with independent component analysis or independent component analysis, i.e. the source separation technique includes linear predictability and independent component analysis or blind source separation and independent component analysis or just independent component analysis? Or the separation technique includes on one or more of: linear predictability, blind source separation (BSS) and independent component analysis, i.e. it can be one or more of linear predictability, blind source separation (BSS) and independent component analysis, clarification is required. Claim 4 recites “in particular by maximizing an auto-correlation at a predetermined time lag”, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention, clarification is required. Claim 10 recites the limitation "the step of calibrating" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites the limitation "the step of identifying" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites “based on the at least one the extracted orthogonal motion component”, it is unclear what motion component applicant is intending to claim when reciting the phrase “the at least one the extracted orthogonal motion component”, does applicant mean –based on the extracted at least one orthogonal motion component--, clarification is required. Claim 12 recites “configured to identify individual left and right steps based on rising and falling zero-crossings of a medio-lateral motion component and/or based on valleys in a vertical or anterior-posterior motion component”, it is unclear which motion component(s) the recited “medio-lateral motion component” and “vertical or anterior-posterior motion component” relate back to, do the recited “medio-lateral motion component” and “vertical or anterior-posterior motion component relate back to the at least one extracted motion component recited within claim 11, clarification is required. Claims 2-13 and 15-19 directly or indirectly depend from claim 1 or 14 and are also rejected to for the reasons stated above regarding claims 1 and 14. Claims 5-6 and 16-18 directly or indirectly depend from claim 4 and are also rejected to for the reasons stated above regarding claim 4.
Conclusion
Any inquiry concerning this communication 1or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792